Citation Nr: 0517092	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability (traumatic injury to the right clavicle with 
calcified tendonitis), currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an increased rating for 
a right shoulder disability (traumatic injury to the right 
clavicle with calcified tendonitis).


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's right shoulder disability is manifested by 
a post-traumatic deformity of the right distal clavicle with 
limitation of motion of his right arm to the shoulder level.

3.  The medical and other evidence of record does not show 
that the veteran's service-connected right shoulder 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
right shoulder disability (traumatic injury to the right 
clavicle with calcified tendonitis) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5201, 5203 (2004).

2.  The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In January 1946, the veteran fell off a wrecker, injuring his 
right shoulder.  He was admitted to the hospital and one-
third of his distal clavicle was surgically removed.  
Following surgery, the veteran's shoulder was noted to heal 
without major incident.  A physical examination conducted 
three months after the surgery noted that the veteran 
complained of pain and had weakness in abduction above 
shoulder-level.  At an examination conducted in September 
1946, prior to his separation from service, it was noted that 
the veteran was unable to raise his arm over his head.  No 
further treatment, however, was deemed necessary.  The 
veteran's shoulder disability has been rated 20 percent 
disabling since May 1976; he now seeks an increased rating.  
The Board therefore turns to the appropriate criteria.

As an initial matter, the Board notes that the veteran has 
not been shown to have ankylosis of scapulohumeral 
articulation.  Nor is there objective evidence of impairment 
of the humerus, such as loss of the head of the humerus 
(flail shoulder), nonunion of the shoulder (flail joint), 
fibrous union of the humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint, or malunion of the 
humerus.  Accordingly, the criteria pertaining to such 
disabilities are not applicable in this case.  38 C.F.R. § 
4.71a, DCs 5200, 5202.

The Board also notes that the criteria for degenerative 
osteoarthritis are applicable to this disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2004).  Under 
DC 5003, ratings are based on limitation of motion of the 
affected part, but if the limitation of motion is 
noncompensable, a rating of 10 percent is warranted for each 
major joint group or group of minor joints affected by 
limitation of motion.  If there is no limitation of motion, a 
20 percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with incapacitating exacerbations.  The 20 
percent rating is the maximum allowable rating under DC 5003.  
As the veteran currently receives a 20 percent rating, the 
criteria listed under DCs 5003, 5202, and 5203 cannot serve 
as bases for an increased rating in this particular case, and 
the Board will discuss the applicability of the other 
regulatory criteria.

The other regulatory criteria are set forth in 38 C.F.R. 
§ 4.71a, DCs 5201 and 5203 (2004).  These criteria provide 
different ratings for the minor arm and the major arm.  The 
veteran has indicated (in various treatment records) that he 
is right-handed; therefore, the Board will apply the ratings 
and criteria for the major arm under the relevant diagnostic 
codes.

As noted, the veteran has been rated 20 percent disabled 
under DC 5203.  That code provides for a 20 percent rating 
with clavicle or scapula impaired by dislocation or nonunion 
with loose movement.  A 20 percent rating is the highest 
available rating under DC 5203.  In considering the effects 
of pain on use, the Board notes that pain may not be the 
basis for an award in excess of the maximum evaluation under 
a diagnostic code.  Spencer v. West, 13 Vet. App. 376, 382 
(2000).

Under DC 5201, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level.  A 30 percent 
rating is warranted for limitation of arm motion to 25 
degrees from the side.

The veteran underwent a VA joints examination in October 
2004.  The range of motion of his right shoulder was from 0 
to 90 degrees, or to shoulder level, on both flexion and 
abduction, with "a little ache."  No additional range of 
motion was lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Limitation of motion of 
the arm to the shoulder level warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5201.  Even considering the effects of 
pain on use, the evidence does not show that the right arm is 
limited in motion to 25 degrees from the side, and thus the 
requirements for a rating higher than 20 percent are not met.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right shoulder disability warrants no more than 
a 20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's right shoulder disability.  The veteran's VA 
examination report from October 2004 demonstrates that his 
right shoulder aches and that Tylenol helps his pain.  He is 
limited when reaching for items and scratching his back, but 
there is no evidence that his shoulder disability is in any 
way clinically unusual.  Additionally, there also is no 
evidence of hospitalization for shoulder disability in the 
recent past.  

With respect to interference with employment, the veteran 
informed the October 2004 VA examiner that he had retired and 
it is noted that he has never attributed unemployability to 
the service-connected right shoulder disability.  The Board 
is unable to identify any factor consistent with an 
exceptional or unusual disability picture.  Accordingly, a 
referral for extraschedular evaluation is not warranted for 
the veteran's right shoulder disability.


Duties to Notify and Assist the Appellant

The Board has also considered if VA has satisfied all duties 
to notify and assist the claimant.  38 U.S.C.A. §§ 5103 & 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in December 2001.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the appellant correspondence in 
October 2001 and December 2004; a statement of the case in 
December 2003, and a supplemental statement of the case in 
December 2004.  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, __ Vet. App. __, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  Thus, VA has satisfied its "duty 
to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.

ORDER

An increased rating for a right shoulder disability is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


